DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of species (A) Formula 1A-1 wherein CY1 is a C5-C30 carbocyclic group and X1 is C, CY2 is a C1-C30 heterocyclic group and X2 is N, CY3 is a C5-C30 carbocyclic group and X3 is C, CY4 is a C1-C30 heterocyclic group and X4 is N, and X5 is a divalent group in the reply filed on 09/01/2020 was previously acknowledged.
After reconsideration of the requirement of election of species set forth in the Office Action dated 08/04/2020 and in an effort to further prosecution, the requirement of election of species with respect to the variables X1 to X4 and CY1 to CY4 ONLY was withdrawn.  The requirement of election of species with respect to "an organometallic compound represented by one of Formulae 1A-1 to 1A-3 and 1B" and "X5 is selected from (i) not present, (ii) a single bond, or (iii) a divalent group (the specific divalent group need not be specified)" was maintained.
Thus, the previously examined species was as follows: an organometallic compound represented by one of Formulae 1A-1 wherein X5 is (iii) a divalent group (the specific divalent group need not be specified).

Applicant has amended the claims such that the above species is no longer encompassed by any of the independent claims.  Accordingly, the search was expanded to find an examinable species based on MPEP § 803.02.  It is noted that the prior art search has not been extended to cover all nonelected species.
The next examinable species is an organometallic compound represented by one of Formulae 1A-1 wherein X5 is (ii) a single bond.
The examinable species reads on claims 1–11 and 13–21.

Response to Amendment
The amendment of 06/13/2022 has been entered.
Claims 1–2, 7, 9, and 15 are amended and claim 21 is new due to the Applicant's amendment of 06/13/2022.
Claim 12 was previously cancelled
Claims 1–11 and 13–21 are pending.

The rejection of claims 1–11 and 13–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/13/2022.  The rejection is withdrawn.
The rejection of claims 1–11 and 13–20 under 35 U.S.C. 103 as being unpatentable over Lin et al. US-20150194615-A1 in view of Stoessel et al. US-20110284799-A1 and the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Lin et al. US-20150194615-A1 in view of Stoessel et al. US-20110284799-A1 as applied to claim 1 and further in view of Che et al. US-20130274473-A1 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated  06/13/2022.  The rejection is withdrawn.
The rejection of claims 1–11 and 13–20 on the ground of nonstatutory double patenting as being unpatentable over claims 9–15 of U.S. Patent No. 10,400,003 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated  06/13/2022.  The rejection is withdrawn.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 48–50 of the reply dated 06/13/2022 with respect to the rejections of record under 35 U.S.C. 103 have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 50 of the reply that the claims have been amended to limit X5 to a single bond and the cited prior art of the previous Office action does not teach this limitation.
Examiner's response -- A compound of the claimed formula wherein X5 is a single bond is met in the new grounds of rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1–11, 13–14, and 16–21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al US-20180208615-A1 ("Lin '18").
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1–11, 13–14, 16–19, and 21, Lin '18 discloses an organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode, comprising a compound of a formula I (¶ [0015]–[0016]), wherein the organic layer is an emissive layer and further comprises a host (¶ [0059]–[0060]), and wherein the organic layer has the layer structure: hole injection layer, a hole transport layer, electron blocking layer, emissive layer, hole blocking layer, electron transport layer, and electron injection layer (¶ [0023], FIG. 1).  Lin '18 discloses specific examples of the compound of formula I including the compound 83 
    PNG
    media_image1.png
    183
    335
    media_image1.png
    Greyscale
 (page 18).
The device comprising the metal complex shown above meets claims 1–11, 13–14, 16–19, and 21.
For example, the Compound 83 is a compound of the claimed Formula 1 and Formula 1A-1 wherein:
	M is platinum (Pt);
	X1 and X2 are each C, X3 and X4 are each N;
	X5 is a single bond;
	a bond between X1 and M and a bond between X2 and M are each a covalent bond, and a bond between X3 and M and a bond between X4 and M are each a coordinate bond;
	CY1 is a C6 carbocyclic group (a benzene group), CY2 is a C7 heterocyclic group (a benzimidazole group); CY3 is a C5 heterocyclic group (a pyridine group), CY4 is C6 a C5 heterocyclic group (a pyridine group), and CY5 is a C6 carbocyclic group (a benzene group);
	T1 is N;
	T2 and T3 are each a single bond and T4 is not required to be present;
	R7 and R8 are not required to be present;
	n3 is 1 and n4 is 0;
	the sum of n3 and n4 is 1 and b) n3 is 1 and n4 is 0, and X3 is N;
	R1 is hydrogen, R2 is an unsubstituted C6 aryl group (a phenyl group), and R3 to R5 are each hydrogen, and R', R'', R7 and R8 are not required to be present;
	a1 is 4, a2 is 1, a3 is 2, a4 and a5 are each 4;
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are each not required to be present.
	X53 is C(R53), X54 is C(R54), X55 is C(R55), X56 and X57 are not required to be present;
	R53 to R55 are each hydrogen and R56 to R57 are not required to be present;
	Y11, Y12, Y16, and Y17 are each C;
	CY5a is not required to be present; and
	R5a and R5b are not required to be present.
Regarding claim 20, Lin '18 discloses the compound as described above with respect to claim 1.
Although claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1.  Claim 20 does not add any further structural limitations to the device and/or organometallic compound.  Lin '18 teaches the modified compounds of claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.

Claims 1–3, 5–6, 8, 10–11, 13–14, and 16–21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zeng et al. US-20180198081-A1 ("Zeng").
It is noted that Zeng et al. US-20180198081-A1 is cited on the PTO-892 of 11/24/2020.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1–3, 5–6, 8, 10–11, 13–14, 16–19, and 21, Zeng discloses an organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode, comprising a compound having a ligand LA of Formula I (¶ [0024], [0015]), wherein the organic layer is an emissive layer and further comprises a host (¶ [0092]–[0093]), and wherein the organic layer has the layer structure: hole injection layer, a hole transport layer, electron blocking layer, emissive layer, hole blocking layer, electron transport layer, and electron injection layer (¶ [0031], FIG. 1).  Zeng discloses specific examples of the compound of having a ligand LA of Formula I including  
    PNG
    media_image2.png
    165
    302
    media_image2.png
    Greyscale
(page 60).
The device comprising the metal complex shown above meets claims 1–3, 5–6, 8, 10–11, 13–14, 16–19, and 21.
For example, the above compound is a compound of the claimed  Formula 1 and Formula 1A-1 wherein:
	M is platinum (Pt);
	X1 is N, X2 is C, X3 is N, and X4 is C;
	X5 is a single bond;
	a bond between X2 and M and a bond between X4 and M are each a covalent bond, and a bond between X1 and M and a bond between X3 and M are each a coordinate bond;
	CY1 is a C5 heterocyclic group (a pyridine group), CY2 is a C6 carbocyclic group (a benzene group); CY3 is  a C5 heterocyclic group (a pyridine group), CY4 is a C6 carbocyclic group (a benzene group), and CY5 is a C12 heterocyclic group (a carbazole group);
	T1 is N;
	T2 is a single bond, T3 is a single bond, and T4 is not required to be present;
	R7 and R8 are not required to be present;
	n3 is 1 and n4 is 0;
	the sum of n3 and n4 is 1 and b) n3 is 1 and n4 is 0, and X3 is N;
	R1 to R4 are each hydrogen, R5 is an unsubstituted C6 aryl group (a phenyl group), and R', R'', R7 and R8 are not required to be present;
	a1 is 4, a2 is 3, a3 is 2, a4 is 4 and a5 is 1;
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are each not required to be present.
	X53 is C(R53), X54 is C(R54), X55 is C(R55), X56 and X57 are not required to be present;
	R53 and R54 join to form the carbazole and R55 is hydrogen, and R56 to R57 are not required to be present;
	Y11, Y12, Y16, and Y17 are each C;
	CY5a is not required to be present; and
	R5a and R5b are not required to be present.
Regarding claim 20, Zeng discloses the compound as described above with respect to claim 1.
Although claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1.  Claim 20 does not add any further structural limitations to the device and/or organometallic compound.  Zeng teaches the compound of claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.

Claims 1–11, 13–14, and 16–21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. US-20160359125-A1 ("Li").
Regarding claims 1–11, 13–14, 16–19, and 21, Li discloses an OLED comprising a substrate, an anode, hole-transporting material(s) (HTL), a light processing material, electron-transporting material(s) (ETL), and a metal cathode layer (¶ [0020]), wherein metal complexes of Formula AI, Formula All, Formula AIII and Formula AIV are used as emitters (¶ [0006]-[0007]), wherein the light processing material may comprise the metal complex and a host (¶ [0202]).  Li discloses specific examples of the metal complex including
    PNG
    media_image3.png
    252
    266
    media_image3.png
    Greyscale
(page 114, bottom right), wherein M is Pt or Pd (page 113).
The device comprising the metal complex shown above meets claims 1–11, 13–14, 16–19, and 21.
For example, the metal complex shown above is a compound of the claimed Formula 1 and Formula 1A-1 wherein:
	M is platinum (Pt) or palladium (Pd);
	X1 is N, X2 and X3 are each C, X4 is N;
	X5 is a single bond;
	a bond between X2 and M and a bond between X3 and M are each a covalent bond, and a bond between X1 and M and a bond between X4 and M are each a coordinate bond;
	CY1 is a C5 heterocyclic group (a pyridine group), CY2 is a C12 heterocyclic group (a carbazole group); CY3 is a C6 carbocyclic group (a benzene group), CY4 is a C5 heterocyclic group (a pyridine group), and CY5 is a C6 carbocyclic group (a benzene group);
	T1 is N;
	T2 and T3 are each a single bond and T4 is C(R7)(R8);
	R7 and R8 are not linked;
	n3 is 1 and n4 is 1;
	the sum of n3 and n4 is 2 and c) n3 is 1 and n4 is 1, at least one of X3 and X4 is N, namely X4;
	R1 to R5 are each hydrogen, R', R'' are not required to be present, and R7 and R8 are each a c1 alkyl group (a methyl group);
	a1 is 4, a2 is 2, a3 is 2, a4 and a5 are each 3;
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are each not required to be present.
	X53 is C(R53), X54 is C(R54), X55 is C(R55), X56 and X57 are not required to be present;
	R53 to R55 are each hydrogen and R56 to R57 are not required to be present;
	Y11, Y12, Y16, and Y17 are each C;
	CY5a is not required to be present; and
	R5a and R5b are not required to be present.
Regarding claim 20, Li discloses the compound as described above with respect to claim 1.
Although claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1.  Claim 20 does not add any further structural limitations to the device and/or organometallic compound.  Li teaches the compound of claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–11 and 13–21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US-20160359125-A1 ("Li") in view of Wesemann et al. US-20150280147-A1 ("Wesemann").
Regarding claims 1–11, 13–19, and 21, Li discloses an OLED comprising a substrate, an anode, hole-transporting material(s) (HTL), a light processing material, electron-transporting material(s) (ETL), and a metal cathode layer (¶ [0020]), wherein metal complexes of Formula AI 
    PNG
    media_image4.png
    178
    260
    media_image4.png
    Greyscale
, Formula All, Formula AIII and Formula AIV are used as emitters (¶ [0006]-[0007]), wherein the light processing material may comprise the metal complex and a host (¶ [0202]).  Li discloses specific examples of the metal complex including
    PNG
    media_image3.png
    252
    266
    media_image3.png
    Greyscale
(page 114, bottom right), wherein M is Pt or Pd (page 113).

Li does not specifically disclose a compound as above wherein A1 of the general formula of Li is a single bond instead of a CR1R2.  However, Li taches that A1 may be a single bond (¶ [0011]),and teaches exemplary compounds wherein A1 is a single bond, including Structure 2 on page 70.
Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute A1 CR1R2 with a single bond, because Li teaches the variable may suitably be selected as either CR1R2 or a single bond, and teaches exemplary compounds wherein A1 is a single bond.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an emitter in the emission layer of the device of Li and possess the benefits as described above taught by Li.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a single bond, because it would have been choosing one out of the list of specifically disclosed options for the variable A1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as an emitter in the emission layer of the device of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula having the benefits as described above taught by Li in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Li does not specifically disclose a compound as above wherein L4-A4-L3 is 
    PNG
    media_image5.png
    232
    139
    media_image5.png
    Greyscale
.  However, Li teaches that L4 and L4 may be heteroaryl (¶ [0011]).
Wesemann teaches organic electroluminescent devices comprising compounds of formula (1): M(L)(L'), the compound of general formula (1) containing a sub-structure M(L), of formula (2) 
    PNG
    media_image6.png
    208
    264
    media_image6.png
    Greyscale
 and L representing a mono-anionic ligand (Abstract, claim 1), wherein the compound is for use as an emitter (¶ [0001]), and wherein substituents of L and L' may join to form a tetradentate ligand (¶ [0015]). Wesemann teaches devices comprising the compounds of formula (1) have very good lifetime (¶ [0093]) and very good efficiency (¶ [0094]).  Wesemann teaches specific examples of the ligand of formula (2) including 
    PNG
    media_image7.png
    319
    371
    media_image7.png
    Greyscale
(page 13).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select L4-A4-L3 to arrive at the ligand 
    PNG
    media_image5.png
    232
    139
    media_image5.png
    Greyscale
, based on the teaching of Wesemann.  The motivation for doing so would have been to obtain very good lifetime and very good efficiency, as taught by Wesemann.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select L4 as the carbazole and L3 as the pyridine, because it would have been choosing one out of two possible orientations, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as an emitter in the emission layer of the device of Li and possessing the benefits described above taught by Li and Wesemann.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula of Li and comprising the ligand of Wesemann having the benefits as described above taught by Li and Wesemann in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified compound of Li corresponds to the claimed compound 131 
    PNG
    media_image8.png
    131
    180
    media_image8.png
    Greyscale
 and the device of Li in view of Wesemann comprising the modified compound meets claims 1–11, 13–19, and 21.
For example, the metal complex shown above is a compound of the claimed Formula 1 and Formula 1A-1 wherein:
	M is platinum (Pt);
	X1 is N, X2 is N, X3 is C, and X4 is N;
	X5 is O;
	a bond between X1 and M and a bond between X3 and M are each a covalent bond, and a bond between X2 and M and a bond between X4 and M are each a coordinate bond;
	CY1 is a C12 heterocyclic group (a carbazole group), CY2 is a C5 heterocyclic group (a pyridine group); CY3 is a C6 carbocyclic group (a benzene group), CY4 is a C5 heterocyclic group (a pyridine group), and CY5 is a C6 carbocyclic group (a benzene group);
	T1 is N;
	T2 to T4 are each a single bond;
	R7 and R8 are not required to be present;
	n3 is 1 and n4 is 1;
	the sum of n3 and n4 is 2 and c) n3 is 1 and n4 is 1, at least one of X3 and X4 is N, namely X4;
	R1 to R5 are each hydrogen, R', R'' are not required to be present, and R7 and R8 are not required to be present);
	a1 is 7, a2 is 3, a3 is 2, a4 and a5 are each 3;
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are each not required to be present.
	X53 is C(R53), X54 is C(R54), X55 is C(R55), X56 and X57 are not required to be present;
	R53 to R55 are each hydrogen and R56 to R57 are not required to be present;
	Y11, Y12, Y16, and Y17 are each C;
	CY5a is not required to be present; and
	R5a and R5b are not required to be present.

Regarding claim 20, Li in view of Wesemann teaches the device comprising the modified compound as described above with respect to claim 1.
Although claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1.  Claim 20 does not add any further structural limitations to the device and/or organometallic compound.  Li in view of Wesemann teaches the modified compound of claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jeon et al. US-20170033300-A1 teaches an organometallic compound of a formula 1-12 
    PNG
    media_image9.png
    237
    286
    media_image9.png
    Greyscale
(¶ [0121]), for example, compound 2 
    PNG
    media_image10.png
    210
    242
    media_image10.png
    Greyscale
(page 14)
Tsai et al. US-20130168656-A1 teaches a compound of a formula 
    PNG
    media_image11.png
    162
    183
    media_image11.png
    Greyscale
(¶ [0016]) wherein, in one aspect, A-L1-B may be 
    PNG
    media_image12.png
    187
    156
    media_image12.png
    Greyscale
(¶ [0019]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786